Smith, Judge.
Appellant was convicted of four counts of armed robbery and one count of the lesser included offense of robbery by intimidation. After the appeal was filed in this court, appellant’s appointed attorney filed a request for permission to withdraw from the case pursuant to Anders v. California, 386 U.S. 738 (87 SC 1396, 18 LE2d 493).
In Bethay v. State, 237 Ga. 625 (229 SE2d 406), it was held that appointed counsel may withdraw from a case on appeal only upon compliance with the rules set out in Anders v. California, supra. See also Hill v. State, 238 Ga. 564 (233 SE2d 796). We find that all of the Anders requirements have been met.
As required by Bethay, we have fully examined the record and transcript to determine whether the appeal is, in fact, frivolous. We find that it is. Accordingly, counsel is granted permission to withdraw and the appeal is dismissed.

Appeal dismissed.


McMurray, P. J., and Banke, J., concur.